Exhibit 99.1 News Release Investor Relations Contact: Jennifer Jarman The Blueshirt Group 415-217-5866 jennifer@blueshirtgroup.com Internet Patents Corporation Changes Name to Prism Technologies Group, Inc. Sacramento, CA – September 16, 2015 – Internet Patents Corporation(NASDAQ: PTNT) ("IPC"), has changed its corporate name to Prism Technologies Group, Inc. and will begin trading on theNASDAQ capital market under the symbol “PRZM” at the start of trading on September 23, 2015. The Board of Directors approved the name change onSeptember 9, 2015. “As Prism Technologies Group, the company’s name better aligns with the operations of the Prism Technologies, LLC subsidiary we acquired in March, 2015 and reflects the broadening of our patent portfolio to include other areas beyond e-commerce and online insurance distribution technologies,” said Hussein Enan, chairman and CEO ofPrism Technologies Group, Inc. About Prism Technologies Group, Inc. Headquartered in Sacramento, CA, Prism Technologies Group, Inc. (NASDAQ:PRZM
